



COURT OF APPEAL FOR ONTARIO

CITATION: Nobili v. Economical Mutual Insurance Company, 2015
    ONCA 472

DATE: 20150624

DOCKET: C59669

MacFarland, Lauwers and Huscroft JJ.A.

BETWEEN

Robert J. Nobili

Plaintiff

(Appellant)

and

Economical Mutual Insurance Company, Jack F.
    Fitch, Hershel J. Sahian, Michael M. Lerner, Robert V. Moses, Stephen R.
    Schenke, Ian T. Dantzer,    Paul B. Schabas, Kathleen A. Waters and Andrew C.
    Murray

Defendants

(Respondents)

Robert J. Nobili, acting in person

Diana Romano Reid, for the respondent Economical  Mutual Insurance Company

Ian Epstein, for the respondent Lerner

Antonios T. Antoniou, for the respondent Sahian and  Fitch

Benjamin Kates, for the respondent Schabas

Helen A. Daley, for the respondent Waters

Heard: June 19, 2015

On appeal from the order of Justice Deena F. Baltman of
    the Superior Court of Justice, dated October 30, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the order of Baltman J. on a Rule 21 motion
    dismissing his action as disclosing no reasonable cause of action.

[2]

In careful reasons the motion judge considered each of the appellants
    claims made against the defendant parties in the statement of claim. She
    concluded that the claim was utterly unmeritorious after considering the
    various causes pleaded against each of the parties. We agree with her analysis
    and see no error.

[3]

The appeal is dismissed.

[4]

Costs to each of the respondents appearing fixed in the sum of $2000.00
    inclusive of disbursements and HST.


